Citation Nr: 0835352	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO. 03-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date prior to June 11, 1991 for 
the grant of service connection for diabetes mellitus, type 
II (DM).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1958 to 
April 1969.  

This case originated at the Department of Veterans Affairs 
(VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico (RO). The RO denied service connection for DM in April 
1994 as not being related to service, and this denial was 
subsequently confirmed by the Board in April 1997. In 
February 2001, the veteran reopened his claim for service 
connection for DM as a disease presumed to be due to exposure 
to herbicide or Agent Orange. Upon granting the claim, the RO 
initially assigned an effective date of July 9, 2001, 
however; it subsequently determined in a November 2001 rating 
decision that the effective date should be June 11, 1991, 
considered the date of receipt of the veteran's original 
claim. The veteran timely appealed this effective date.

A February 2006 decision of the Board of Veterans' Appeals 
(Board) denied the issue on appeal. The February 2006 Board 
denial was vacated and remanded by Memorandum Decision of the 
Court of Appeals for Veterans Claims (Court) in July 2007. 

A letter was sent to the veteran on August 12, 2008, with a 
copy to his representative, in which the veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication. A letter was received from the 
veteran later in August 2008 indicating that he wished to 
proceed with his appeal.


FINDINGS OF FACT

1. The veteran filed an initial claim for service connection 
for disability due to exposure to Agent Orange on August 14, 
1990, which was not within one year from his separation from 
service.

2. An unappealed rating decision dated in April 1994 denied 
service connection for DM because the evidence did not 
demonstrate the presence of the claimed disorder related to 
service.

3. In February 2001, the veteran sought to reopen his claim 
of service connection for DM, which was granted by rating 
decision in October 2001, effective July 9, 2001.

4. A November 2001 rating decision granted service connection 
for DM effective June 11, 1991.

5. The initial medical evidence of DM is a VA treatment 
record diagnosis dated June 12, 1991.  


CONCLUSIONS OF LAW

1. Under the Veterans Education and Benefits Expansion Act of 
2001 ("VEBEA"), Pub. L. No. 107-103, 115 Stat. 976 (2001), 
which provided a presumption of exposure to herbicides for 
all veterans such as the veteran who served in Vietnam during 
the Vietnam Era and adding DM to the list of diseases that 
would be considered service- connected on a presumptive 
basis, the effective date of service connection is not 
earlier than June 11, 1991.

2. Under all other provisions of applicable law, the 
requirements for an effective date earlier than June 11, 1991 
for service connection for DM have not been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.400, 3.816 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007). The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). Notice 
to the veteran was not sent in this case until later in the 
claims process. However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice are 
not prejudicial to the claimant. Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.

In August 2003, the RO sent the veteran a letter in which he 
was informed of what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility. No additional private evidence was 
subsequently added to the claims files. 

VA also has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. Although the August 2003 
letter did not specifically provide language on earlier 
effective dates, the Board finds this error nonprejudicial 
because the record shows that the veteran had knowledge of 
what evidence would substantiate his claim, as he has 
contended that he filed a claim prior to the current June 
1991 date of entitlement to service connection for DM. 

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. The Board 
notes that sending this case to the RO for examination is not 
pertinent to a claim for an earlier effective date. 
VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim. VA has made reasonable 
efforts in this case to identify and obtain relevant records 
in support of the claim. 38 U.S.C.A. § 5103A (a), (b) and 
(c). In particular, VA obtained service treatment records and 
San Juan VA Medical Center treatment records from May 1990 to 
September 2001, a VA examination from February 1994 and 
requested that the veteran either submit his available 
private medical records or authorize VA to obtain those 
records on his behalf.

Although not absolutely clear, a 90-Day Letter Response Form 
received from the veteran on September 15, 2008 appears to 
indicate that he does not have any additional evidence to 
submit. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Board finds that VA has done everything reasonably 
possible to assist the veteran. In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). Given the 
development undertaken by the RO and the fact that the 
veteran has not identified any further evidence to support 
his claim, the Board finds that the record is ready for 
appellate review.


Analysis

The February 2006 Board denial was vacated and remanded by 
the Court in July 2007 because the Court found that the Board 
was did not fully explain its findings in determining that 
the date of receipt of the veteran's initial claim for 
service connection for DM was June 11, 1991, the date that 
the veteran identified DM as a disease for which service 
connection was sought. The Court noted that VA regulations 
define a claim as "a formal or informal communication in 
writing requesting a determination or entitlement or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (2007). 

Having revisited its findings in light of the applicable law 
and the record, the Board presently finds that June 11, 1991 
is the correct date of service connection for DM, as a matter 
of law. The claim will therefore be denied. 

The veteran contends that he is entitled to an effective date 
in 1975 for service connection for DM because he filed a 
claim for service connection for DM in 1975. 
However, the veteran has not submitted any objective evidence 
to support his contention that he filed a claim in 1975 and a 
review of the record does not reveal any communication from 
the veteran dated in 1975 or other evidence that a claim for 
service connection for DM was filed in 1975. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. A claim for compensation 
may be considered to be a claim for pension and a claim for 
pension may be considered to be a claim for compensation. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2007). Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. 38 
C.F.R. § 3.155(a) (2007).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated. See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998). The United States Court of 
Appeals for the Federal Circuit has emphasized VA has a duty 
to fully and sympathetically develop a veteran's claim to its 
optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 
This duty requires VA to "determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record, such as in this case. Szemraj 
v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A review of the claims files reveals that the initial 
communication in writing from the veteran that could possibly 
be interpreted as indicating a desire to file a claim for 
compensation benefits for unspecified disability related to 
exposure to Agent Orange is his formal application received 
by VA on August 14, 1990, in which the veteran described the 
nature of his sickness, disease or injury as "exposure to 
Agent Orange." The veteran included DM as a specific disease 
due to exposure to Agent Orange in a statement received by VA 
on June 11, 1991.

However, the record is devoid of any competent medical 
evidence suggestive of a direct linkage (i.e., not a 
presumptive nexus) between the veteran's DM and any incident 
of active military service. See generally Schroeder v. West, 
212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (As to VA's duties to develop and 
adjudicate claims under all appropriate theories of 
entitlement); see Bingham v. Principi, 421 F.3d 1346 
(Fed.Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-
313 (2006).    

The effective date of presumptive service connection is the 
date entitlement arose, if claim is received within one year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a),(b) (2002); 38 C.F.R. § 3.400 (2007).

The Veterans Education and Benefits Expansion Act of 2001 
("VEBEA"), Pub. L. No. 107-103, 115 Stat. 976 (2001) was 
enacted, in part providing a presumption of exposure to 
herbicides for all veterans such as the veteran who served in 
Vietnam during the Vietnam Era and adding DM to the list of 
diseases that would be considered service- connected on a 
presumptive basis. The enactment codified a VA regulation 
which had been in effect since July 2001, see 66 Fed. Reg. 
23,166-169 (May 2, 2001).

The Board must therefore consider whether the veteran would 
be entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), the specific guidance describing the Stipulation and 
Order setting forth VA's ongoing responsibilities for further 
rule making and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 
1175 (N.D. Cal 1999) ("Nehmer II"), the class action Order in 
Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH 
(N.D. Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) ("Nehmer III"). This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases. This regulation became 
effective September 24, 2003 and is applicable to claims 
where VA denied compensation for a covered herbicide disease 
in a decision issued between September 25, 1985, and May 3, 
1989. This regulation is also applicable to claims for 
disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease. Among the covered 
herbicide diseases are type 2 diabetes, and this regulation 
is applicable to the veteran's claim.

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease (May 8, 2001), the effective date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose. A claim will be 
considered a claim for compensation for a particular covered 
herbicide disease if the application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability or VA issued a decision on the 
claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease. 38 C.F.R. § 3.816(c)(2)) 
(2007).

The veteran is a "Nehmer class member" within the meaning of 
38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" 
within the meaning of 38 C.F.R. § 3.816(b)(2), i.e., DM. The 
effective date for the regulation which added DM as a disease 
presumptively due to inservice exposure to herbicides is May 
8, 2001. See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).

In this case the current June 11, 1991 effective date has 
been set in accordance with the provisions of 38 C.F.R. § 
3.816(c)(2). Specifically, if a VA claim was pending on May 
3, 1989, or, as in this case, was received between that date 
(in this case it was received on June 11, 1991) and the May 
8, 2001 effective date of the regulation making diabetes 
mellitus a disease presumptively due to in-service herbicide 
exposure, the effective date is the later of the date the 
claim was received or the date the disability arose, unless, 
under 38 C.F.R. § 3.816(c)(3), the claim was received within 
one year after separation from service.

Because the Board has concluded that the veteran's claim for 
service connection for DM due to exposure to Agent Orange was 
received by VA on August 14, 1990, it must now determine the 
initial date that DM arose. Consequently, to warrant an 
effective date for service connection for DM prior to the 
current date of June 11, 1991, there would need to be medical 
evidence of DM prior to June 11, 1991. 

However, the initial medical evidence of DM is a diagnosis of 
DM on a VA treatment record dated June 12, 1991. 
Additionally, there is a February 1992 VA treatment record in 
which it is reported that the veteran had had non-insulin 
dependent DM for six months. Consequently, as the later of 
the date of claim and the date the disability arose is June 
12, 1991, an effective date prior to June 11, 1991 for 
service connection for DM is not warranted. 38 C.F.R. § 
3.400(b)(2)(ii); 38 C.F.R. § 3.816(c)(2)) (2007).

Based on the above, and as a matter of law, an effective date 
earlier than June 11, 1991, for service connection for DM is 
not warranted. 38 U.S.C.A. §§ 5101(a), 5110(a), (b) (2002); 
38 C.F.R. §§ 3.151(a), 3.155, 3.400(b)(2)(ii), 3.816 (2007).


ORDER

Entitlement to an effective date prior to June 11, 1991 for 
service connection for DM is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


